Wright, J.,
concurring in part and dissenting in part. I concur with the result reached by the majority, but I strongly disagree with the substance of the majority opinion. I believe that the issuance of a writ of prohibition is improper only because a court of general jurisdiction has already determined that it has jurisdiction in this matter. Therefore, the subject matter jurisdiction issue is subject to review on appeal. When an adequate remedy exists by way of appeal, an extraordinary remedy such as a writ of prohibition is not appropriate. See, e.g., State, ex rel. Smith, v. Court (1982), 70 Ohio St. 2d 213 [24 O.O.3d 320]; State, ex rel. Morgenstern, v. Ford (1981), 67 Ohio St. 2d 7 [21 O.O.3d 4]; State, ex rel. McSalters, v. Mikus (1980), 62 Ohio St. 2d 162 [16 O.O.3d 197]. The issuance of such a writ is appropriate when a “ ‘patent and unambiguous restriction’ ” (State, ex rel. Smith, supra, at 215) clearly places a dispute *116outside the court’s jurisdiction. State, ex rel. Safeco, v. Kornowski (1974), 40 Ohio St. 2d 20 [69 O.O.2d 90] (monetary restriction on jurisdiction). This principle is inapplicable, however, in the case at bar because R.C. 4123.519 vests courts of common pleas with general jurisdiction over decisions of the Industrial Commission in injury cases. State, ex rel. McSalters, supra, at 163; State, ex rel. Gonzales, v. Patton (1975), 42 Ohio St. 2d 386, 388 [71 O.O.2d 371]. Cf. State, ex rel. Bd. of Cty. Commrs., v. Court (1978), 54 Ohio St. 2d 354, 356 [8 O.O.3d 359].
If relator had no adequate remedy by way of appeal, I would depart from the majority and issue a writ of prohibition in this case. Claimant’s notice of appeal was fatally defective. Since I joined this court, I have supported the concept of giving the parties their day in court whenever or wherever “substantial compliance” in a notice of appeal could be found. However, when an appeal to the court of common pleas is premised upon an entirely different cause or order than that which was in reality complained of, there is simply no compliance with the rules.
The majority’s reliance upon Wells v. Chrysler Corp. (1984), 15 Ohio St. 3d 21 (and inferentially upon the companion case of Mullins v. Whiteway Mfg. Co. [1984], 15 Ohio St. 3d 18), is misplaced because (1) Mullins and Wells did not involve substantive defects in the notice of appeal; (2) this court, in deciding Mullins and Wells, did not overrule the second paragraph of the syllabus of Cadle v. General Motors Corp. (1976), 45 Ohio St. 2d 28 [74 O.O.2d 50], which requires an appellant in an appeal pursuant to R.C. 4123.519 to appeal the order of the regional board following the Industrial Commission’s refusal to hear an appeal; and (3) application of the “substantial compliance” test enunciated in Mullins and Wells results in the conclusion that claimant’s notice of appeal does not substantially comply with the requirements of R.C. 4123.519 and did not confer jurisdiction upon the common pleas court to proceed with the case. At a bare minimum, an appellant desiring to invoke the jurisdiction of a common pleas court must appeal from the correct decision.
Mullins and Wells involve notices of appeal that failed to include the date of decision appealed from, Mullins, supra, and to designate or name the employer as such, Wells, supra. Such matters are nonsubstantive and, accordingly, the Mullins and Wells decisions are consistent with such prior decisions as Hahn v. Multi-Colortype Co. (1966), 7 Ohio App. 2d 50 [36 O.O.2d 125] (transposition of numbers in the claim number), and Singer Sewing Machine Co. v. Puckett (1964), 176 Ohio St. 32 [26 O.O.2d 303] (date of decision improperly stated as date of mailing).
Mullins and Wells do not authorize appeals to common pleas courts from inappropriate orders. R.C. 4123.519 and this court’s decisional law indicate the significance of correctly stating which order is being appealed from, for this factor is essential to vest jurisdiction. See Cadle, supra; State, ex rel. Rockwell Internatl., v. Ford (1980), 61 Ohio St. 2d 234 [15 O.O.3d 250]. This factor is inferentially recognized as being critical even in Mullins and Wells.
*117In Mullins, the claimant’s workers’ compensation claim was denied by a district hearing officer, and that denial was affirmed on October 16,1979 by order of the Dayton Regional Board of Review. The Industrial Commission, by order of December 17,1979, refused to hear the claimant’s appeal. On the notice of appeal to the common pleas court, the claimant did not state the date of the decision from which he was appealing. Instead, he merely indicated the name of the administrative level from which he was appealing, which was the regional board. This court recognized that the “* * * appellant did name the proper decision, which was the decision of the board of review.” (Emphasis added.) Mullins, supra, at 20, fn. 3.
Today we have, in effect, vested jurisdiction on the trial court for a cause of action based on a nullity.